Citation Nr: 1709130	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  13-23 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel







INTRODUCTION

The Veteran had active service in the United States Army from April 1968 to February 1970, including service in the Republic of Vietnam.  He is in receipt of the Combat Infantryman Badge, the Bronze Star, and the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by a Regional Office (RO) of the Department of Veteran Affairs (VA) denying service connection for a right knee injury.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's current right knee disability is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSION OF LAW

The criteria for establishing service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1137, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated in May 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  VA obtained the Veteran's service treatment records and VA medical records.  Additionally, VA has provided the Veteran with an examination related to his claim.  The September 2012 VA examination included an interview and evaluation of the Veteran, review of his treatment records, and opinion supported with rationale.

The record indicates that the Veteran is in receipt of Social Security Administration (SSA) retirement benefits.  In this regard, an SSA inquiry dated in May 2011 shows that the Veteran began receiving SSA benefits in April 2010.  There is no disability onset date listed, and a handwritten note on this inquiry indicates that the Veteran is receiving benefits due to his age.  Although no attempt to obtain any records from the SSA has been made, as the record shows that the Veteran is only in receipt of retirement benefits from the SSA, not disability benefits, and neither he nor his representative have specifically asserted that SSA possesses records relevant to this appeal, the Board finds that there is no reason to pursue further development related to SSA before proceeding with appellate review.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims on appeal).

VA attempted to obtain private medical records identified by the Veteran.  In March 2012, VA sent a letter to Dr. R.C. asking for any treatment records pertaining to the Veteran.  VA received a response stating that more information was needed to identify the Veteran and requesting either the Veteran's birthdate or social security number.  See Third Party Correspondence (March 2012).  In November 2012, VA provided the Veteran a VA 21-4142, Authorization to Disclose Information to the VA (Authorization), and requested that he complete it if he wished for VA to obtain the records from Dr. R.C.  In a letter dated December 2012, the Veteran responded, stating that he had no medical records from Dr. R.C.; the response did not include a completed Authorization.  There is no evidence in the record that the Veteran ever provided the completed Authorization.  As the Veteran did not complete the release, no further assistance on the part of VA is necessary.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1993).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

II. Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e. a nexus.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  See 38 U.S.C.A. § 1154(b).  

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis and degenerative joint disease, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Facts and analysis

The Veteran is seeking service connection for a right knee injury which he asserts was a result of his active duty service.  Specifically, the Veteran contends that his right knee was injured during a mortar attack while serving in the Republic of Vietnam in 1969, for which he received a bronze star and purple heart.  See May 2011 Notice of Disagreement.  He also states that at another point in his active duty service he had torn cartilage in the same knee, which now contributes to pain and swelling in the right knee.  See id.

The Board concludes that entitlement to service connection for a right knee disability is not warranted, as a nexus between the Veteran's military service and his current right knee disability is not shown.  As will be discussed below, although there is evidence of an in-service right knee injury, and the Veteran has a current right knee diagnosis, the most probative and ultimately persuasive evidence does not show a relationship between the in-service injury and the current diagnosis. 

As an initial matter, the Board notes the Veteran's service treatment records show that in a March 1969 examination, the Veteran stated that he had initially injured his right knee playing high school football.  However, the Veteran's pre-induction examination conducted in March 1968 noted that his lower extremities were "normal."  Likewise, a radiogram of the Veteran's right knee conducted in March 1968 reported that his right knee was negative for arthritis.  Because there were no "defects, infirmities, or disorders" noted prior to his induction, the Veteran must be presumed sound.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Although that presumption is rebuttable, VA must do so by showing clearly and unmistakably both that a disability existed prior to service, and that such disability was not aggravated by service.  Here, VA cannot meet that burden in light of contemporaneous records showing no disability at induction and the absence of any evidence of record, other than a single assertion by the Veteran, that he suffered an injury to his right knee prior to his entry into service.  Thus, the Veteran is presumed in sound condition on entrance to service.  

The Veteran's service treatment records reflect injury to the Veteran's right knee on multiple occasions during active duty service.  April 1968 service treatment records show the Veteran was diagnosed with a minor knee strain after a fall.  March 1969 service treatment records show the Veteran was diagnosed with a ruptured or torn ligament in his right knee.  Upon discharge, the Veteran reported that he had a "trick" or locked knee in the February 1970 report of medical history.  He also noted a laceration to the right leg.  However, in the physician's summary, the examiner noted that he had reviewed the Veteran's responses and found that they were "...of no medical significance."  In the February 1970 report of medical examination, the clinical evaluation of the Veteran's lower extremities was normal.

Additionally, in his May 2011 notice of disagreement, the Veteran asserts that his right knee received shrapnel from a mortar round during combat.  Although no service treatment records in evidence reflect treatment for such an injury, the Veteran's DD-214 shows that he was awarded the Combat Infantryman Badge, the Bronze Star for his service in combat operations in Vietnam, and the Purple Heart for wounds received in action on May 30, 1969, in Vietnam.  Because the injury described by the Veteran is consistent with the circumstances of his combat service in Vietnam, he is entitled to the combat presumption of 38 U.S.C.A. § 1154(b) and his lay statements regarding the circumstances of his in-service injury are accepted as credible and persuasive for purposes of establishing an in service injury to his right knee.

Following his separation from active service, a September 1972 report of medical examination, conducted upon the Veteran's enlistment into the Army Reserves, noted a well healed scar and "old injury" to the right knee but noted that the knee had full range of motion without difficulty.  In the physician's summary in report of medical history of the same date, the examiner noted the in-service right knee injuries and noted that the Veteran complained of mild ache "when it rains," but had full range of motion without tenderness.

The evidence of record reflects complaints of right knee pain and swelling beginning in May 2010 and beyond.  May 2010 VA treatment records show that the Veteran reported bilateral knee pain that he had been told stemmed from arthritis.  The examiner diagnosed knee osteoarthritis, but did not designate right or left knee.  In October 2010, the Veteran reported progressive right knee pain and swelling, which the Veteran stated stemmed from a military accident.  The examiner diagnosed osteoarthritis of the right knee.  See October 2010 VA Treatment Records.  During a June 2011 physical therapy consultation, the Veteran reported that he had experienced right knee pain for several years, and it has progressively worsened.  See June 2011 VA Treatment Records.

The Board notes that the Veteran was not diagnosed with arthritis in service or to a compensable degree within a year of discharge from service, so presumptive service connection for right knee osteoarthritis is not warranted.  Additionally, as arthritis is a chronic disease under 38 C.F.R. § 3.309, continuity of symptomatology may be considered with this claim.  The Board notes that the September 1972 report of medical history reflects a complaint of "mild ache" in the right knee during rain.  However, no other treatment records or examination reports include statements from the Veteran of ongoing knee pain from 1972 until 2010.  As the record does not include evidence of continuity of symptomatology, this alternative method of establishing a nexus between his current right knee osteoarthritis and service is not supported by the evidence.

Further, the evidence of record does not support the claim on a direct basis.  As noted above, although the Veteran's lay statements regarding his in-service right knee injury are found to be competent and credible, section 1154(b) does not establish entitlement to a grant of service connection for a combat veteran; rather, it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Even when the section 1154(b) combat presumptions apply, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury...incurred during active duty."  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).

The Veteran was afforded a VA examination in September 2012 to determine the etiology of his right leg disability.  During the examination, the Veteran recounted the 1968 right knee injury and stated that he was treated for the shrapnel injury in the field hospital.  He reported bilateral knee pain and swelling with pain worse in the right knee.  After a physical examination and testing, the examiner diagnosed the Veteran with right knee osteoarthritis.  After conducting the examination, eliciting a thorough history of the injury from the Veteran, and reviewing the Veteran's claims file, the VA examiner opined that the Veteran's right knee osteoarthritis was less likely than not related to his military service.  In reaching that conclusion, the examiner explicitly took into account the full history of the Veteran's right knee injury.  The examiner stated that Veteran was treated for a possible torn meniscus in service with no evidence of instability during the current examination and no evidence of retained metallic fragments on the x-ray.  The examiner further opined that the Veteran's osteoarthritis is more related to his age and obesity and noted that there was no evidence of a chronic knee condition from 1972 to 2009.

As the VA examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, her opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The examiner reviewed the claims folder, including the statements provided by the Veteran, and considered these statements along with the rest of the evidence.  In providing this opinion, the VA medical doctor was not equivocal, vague, or ambiguous with her opinion that the Veteran's right knee osteoarthritis was less likely than not related to or caused by service.  The examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above.

The Board has fully considered the Veteran's lay statements that he has suffered right knee injury and pain since service to the present and that his current knee disability is a result of his in-service injury.  The Board notes that while the Veteran is competent to relay his experience, such as suffering a right knee injury and pain, lay people are generally not competent to diagnose a knee condition, the cause of pain, or establish a causal connection between the right knee injury in-service and any present disorders.  The Veteran has not been shown to be competent, by experience or training, to provide medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  As such, the Board ascribes far more probative value to the conclusion of the VA examiner who concluded that the Veteran's current right knee arthritis is less likely than not a result of military service, and more likely related to the Veteran's age and weight.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran has submitted no competent nexus evidence contrary to the VA examiner's opinion.  The Veteran has been allowed ample opportunity to furnish medical evidence in support of his claim, but he has not done so.  38 U.S.C.A. 
§ 5107(a) (claimant bears responsibility to support a claim for VA benefits).

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection of a right knee disability, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for a right knee disability is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


